Title: To George Washington from John Fitzgerald, 23 October 1793
From: Fitzgerald, John
To: Washington, George


          
            Sir
            Alexandria [Va.] Octor 23d 1793
          
          Hearing this Morning that the Surveyor of this District was about to resign, I could not in justice to the Individual, or my own sense of
            propriety in the Office which I have the honor to hold, forbear solliciting your
            attention to Mr Vincent Gray; who was Mr Lee’s Deputy & continues to be mine[.] his constant & Vigilant attention, his strict
            impartiallity, & his knowledge of the business, entitle him in my estimation to a
            decided preference to any who may claim this appointment, & I will venture to say
            that in the performance of the duties of his office, he has
            constantly had the most minute regard to the public good, whilst in the other hand his
            Deportment has been such as to give the highest possible satisfaction to the Mercantile
            Interest with which of course the business was transacted[.] Added to this the business will in future be under the same
            Roof, which is the Mode in every large Seaport to the Northward, & will prevent an
            amazing delay to Owners & Masters of Ships, who often have, after their business
            with the Collector is done, to seek for a length of time after the Surveyor from whom
            they have nothing to get but a Certificate of admeasurement, & the fees of the
            Surveyor at this Port are inadequate to a constant attention to that duty.
          If any doubts should remain on your mind respecting this application, I have only to
            request that you would lay it before the immediate Head of the department who is soon to
            meet you, & I am persuaded is well acquainted with the merits of this Gentleman,
            & will by his observations strengthen the subject of my request. With most perfect Esteem I have the honor to be Sir your mo.
            Obedt Servant
          
            John Fitzgerald
          
        